Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/495,176 filed 10/06/2021.  Claims 52-71 are pending and have been examined.
The information disclosure statement (IDS) submitted on 10/06/2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 59 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation "the scripted pages" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 69 recites the limitation "the scripted pages" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-56, 60-66, 70 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 12 of U.S. Patent No. 10,924,819. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.
Application No. 17/495,176
U.S. Patent No. 10,924,819
52. A method comprising: 
1. A method for automatically generating universal metadata for non-linear content when the non-linear content is determined to be viral content, comprising: 
determining, by a server, a rate of content consumption of a media asset by determining a speed at which the media asset is accessed from a first source during a time interval; 
2. The method of claim 1, wherein determining the first rate comprises: determining a speed at which the first users are accessing the non-linear content from the first source during a predetermined time interval; 
determining, by the server, an acceleration rate of the media asset consumption based on a change in the rate of the content consumption over the time interval; 
(claim 2) computing a derivative of the speed to determine an acceleration at which the first users are accessing the non-linear content from the first source during the predetermined time interval; and assigning the first rate to be equal to the acceleration.
determining whether the acceleration rate of the media asset consumption exceeds a threshold; and 
(claim 1) determining whether the first rate exceeds a threshold; 
in response to determining that the acceleration rate of the media asset consumption exceeds the threshold: generating universal metadata for the media asset; and storing the generated universal metadata in association with the media asset.
(claim 1) in response to determining that the first rate exceeds the threshold: 
storing metadata found by the searching in a database entry designated for the universal metadata for the non-linear content.  


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 53 of the application corresponds to claim 1 of the patent.
Claim 54 of the application corresponds to claim 1 of the patent.
Claim 55 of the application corresponds to claim 1 of the patent.
Claim 56 of the application corresponds to claim 1 of the patent.
Claim 60 of the application corresponds to claim 1 of the patent.
Claim 61 of the application corresponds to claim 1 of the patent.
Claim 62 of the application corresponds to claims 11 and 12 of the patent.
Claim 63 of the application corresponds to claim 11 of the patent.
Claim 64 of the application corresponds to claim 11 of the patent.
Claim 65 of the application corresponds to claim 11 of the patent.
Claim 66 of the application corresponds to claim 11 of the patent.
Claim 70 of the application corresponds to claim 11 of the patent.
Claim 71 of the application corresponds to claim 11 of the patent.
Claims 57-59 and 67-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 12 of U.S. Patent No. 10,924,819 in view of Yu et al. (US 2013/0013583), herein Yu. 
Consider claim 57, patented claims 1 and 2 clearly teaches the method of claim 52.
However, the patented claims do not explicitly teach accessing electronic communications from a second source that are associated with a second media asset; determining whether the electronic communications from the second source relate to the media asset; and in response to determining that the electronic communications from the second source relate to the media asset: populating metadata fields of the media asset with keywords based on the electronic communications. 
In an analogous art, Yu, which discloses a system for video processing, clearly teaches accessing electronic communications from a second source that are associated with a second media asset; determining whether the electronic communications from the second source relate to the media asset; and in response to determining that the electronic communications from the second source relate to the media asset: populating metadata fields of the media asset with keywords based on the electronic communications. (Metadata including audience comments are collected and associated with the media asset, [0050], [0058].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by accessing electronic communications from a second source that are associated with a second media asset; determining whether the electronic communications from the second source relate to the media asset; and in response to determining that the electronic communications from the second source relate to the media asset: populating metadata fields of the media asset with keywords based on the electronic communications, as taught by Yu, for the benefit of collecting additional information about the media assets.
Claim 58 of the application corresponds to claim 2 of the patent in view of Yu paragraphs [0050] and [0058].
Claim 59 of the application corresponds to claim 2 of the patent in view of Yu paragraphs [0050] and [0058].
Claim 67 of the application corresponds to claim 2 of the patent in view of Yu paragraphs [0050] and [0058].
Claim 68 of the application corresponds to claim 2 of the patent in view of Yu paragraphs [0050] and [0058].
Claim 69 of the application corresponds to claim 2 of the patent in view of Yu paragraphs [0050] and [0058].
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425